TAFT, J.
From the auditor’s report it appears that the plaintiff accepted the defendant’s application for insurance, executed a policy and enclosed it to the defendant May 13, 1892, depositing it in the post office in New York City. The law is now well settled that if an offer of a contract is made and accepted by letters sent through the post, the contract is complete the moment the letter accepting the offer is posted, and this upon the ground that the post office is regarded as the agent of the one making the proposition. The acceptance must be identical with the terms proposed. That it cannot be conditional and take effect at that time see Fenno v. Weston, 31 Vt. 345. We do not regard the letter of the plaintiff’s inspector, sent the defendant, as a part of the contract, nor as a condition precedent upon the fulfilment of which the contract was to take effect, but as a suggestion to the defendant in regard to the future state and condition of *446the boiler. The plaintiff having delivered the policy, knowing the condition of the boiler in the respect named, would be estopped from insisting that the policy was void by reason of the non-compliance with the suggestion. Delivering the policy, knowing the condition of the boiler, it cannot be heard to say that the contract was void for the reason named. The contract taking effect when the policy was deposited in the New York post office, was a New York contract, and must be governed by the law of that state, and the presumption is it was a valid agreement. As the contract was a New York one, the questions of the authority of the plaintiff to transact business in this state, the non-allegation of that fact in the declaration, and whether the plaintiff’s agent, through whom the application for the policy was transmitted, was duly licensed, are immaterial and need not be considered.
The defendant claims that the policy became void subsequent to its delivery by reason of one or more mortgages given by it, as there is a condition in the policy that renders it void if the title of the property was transferred or changed without the consent of the plaintiff. Giving a mortgage upon the property did not change or transfer the title ; it encumbered it, but it does not appear that there was any proviso against an incumbrance. If the mortgage did render the policy void it did not affect the plaintiff’s right to the premium which became due it at the time the policy took effect, May 13, 1892.

judgment reversed and judgment for the jlaintiff.

Start, J., being absent in county court, did not sit.